DETAILED ACTION
The present application is being examined under the pre-AIA  provisions. 
This communication is responsive to the amendment to the original application. This action is Non-Final. Claims 1-25 are pending and have been examined.  
Response to Amendments
In the petition decision on 7/15/2022, all claims were revived. However, no claims were amended. Accordingly, claims 1 – 25 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1 – 25 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Applicant argued on pages 11 – 15, that prior art fails to teach, discover a first secondary message content item based, at least in part, on the application of the first set of rules to the one or more characteristics. The examiner respectfully disagrees. Zhang [0096-97] teaches, “In Step 504, topic detection is performed on messages from the second sources that are determined to be trustworthy.  According to some embodiments, a two-stage emerging topic detection algorithm is applied to a predetermined range of social media activity for a trusted secondary source.  Step 504 is performed by the topic detection module 304.  In some embodiments, the range of social media activity can be based on a time window, a number of media messages being or have been communicated, a volume of media messages per a user, and the like.” Here, the message content is discovered based on various characteristics.
Furthermore, Zhang teaches, wherein the secondary message content item comprises content that is stored externally to the first message and linked to via a Uniform Resource Locator (URL) link path address embedded in the first message (Zhang [0038]: “In another non-limiting example, a user may receive a Twitter.RTM.  message comprising a video (or URL to the video), or an email comprising a recently posted article on Yahoo!.RTM.  News in her Yahoo!.RTM.  Mail inbox indicating the same.  As stated above, such message can include any combination of images, text, audio, video, or the like.”; Furthermore, Zhang [0103] teaches, “For example, from Jim's first tweet, the stop words "we," "have," "at," "of" and "in" are removed; therefore the n item list includes: "1 foot" "snow" "New York" "today".  These are topic items and when each word's counter satisfies a threshold, such words can be deemed as an emerging topic.  For example, if the threshold is 2, and Jim's second tweet was sent within the predetermined time window (e.g., within 1 hour), reference to "1 foot" of "snow" in Jim's second tweet can lead the topic detection module 304 to identify "1 foot" "snow" as topic items that may be related to an emerging topic.” Here, the tweets and messages comprise external content with various words, images, videos, embedded URLs, etc.); …. 
And Liao teaches, index the one or more key content items; and associate the one or more indexed key content items and the first secondary message content item with the first message in the database (Liao [0021]: “The event information retriever 120 may store the content, portions of the content, and/or information extracted from the content in the memory 118 and may, for example, index the content using a database 124.  Similarly, the message retriever 122 may store the messages, portions of the messages, and/or information extracted from the messages in the memory 118 and may, for example, index the messages using the database 124.” Here, the indexed content include messages.). Therefore, examiner is not persuaded. 
Examiner has updated all claims below with clarifying prior art citations from Zhang and Liao references. Kindly let me know if you have any questions. Thanks.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Patent Application Publication No.: 2016/0359790 (Hereinafter “Zhang”) which was filed on 06/03/2015, and further in view of Liao, US Patent Application Publication No.: 2014/0052684 (Hereinafter “Liao”) which was filed on 08/14/2013.
Regarding claim 1, Zhang teaches a non-transitory computer readable medium comprising computer executable instructions stored thereon to cause one or more processing units to:
receive a first message in a first communications format (Zhang [0004]: … the secondary trust determination comprising parsing messages sent by the secondary news sources and identifying content in the messages that matches the framing set information at or above a threshold; analyzing, via the computing device over a network, a plurality of new messages communicated by the trusted secondary news sources, the analysis comprising detecting a topic commonly mentioned in at least a predetermined number of the new messages; identifying, via the computing device over the network, a social media message respectively communicated by a plurality of users; filtering, via the computing device, the social media messages to identify a message subset that is associated with the detected topic and communicated during a predetermined time window, the message subset comprising content associated with a common event;…); 
parse the first message based, at least in part, on the first communications format, to extract one or more characteristics; apply a first set of rules to the one or more characteristics (Zhang [0087]: In Step 406, each identified media message is parsed to identify characteristics of each message.  That is, each message is analyzed in order to identify, among other characteristics, the author, source of message (e.g., from Twitter.RTM., Facebook.RTM., Instagram.TM., Tumblr.RTM.  or Yahoo! Mail.RTM., and the like), content (e.g., text, images, video, audio), hashtags, URLs, share count (e.g., tweet and/or retweet count), follower count, user feedback, and/or the like.  Such characteristics are used as features to model a framing set, as in Step 408.  That is, the machine learning source selection module 302 can be continuously (or periodically) trained to recognize characteristics of messages based on the identified characteristics identified in Step 406.  Such training can occur upon a characteristic occurring in a message from a specific news source, and/or from a plurality of news sources at or above a threshold.  Such training is not only based on the identified characteristics, but also on the framing set from Step 408 which is stored in Step 410.);
discover a first secondary message content item based, at least in part, on the application of the first set of rules to the one or more characteristics (Zhang [0096-97]: “In Step 504, topic detection is performed on messages from the second sources that are determined to be trustworthy.  According to some embodiments, a two-stage emerging topic detection algorithm is applied to a predetermined range of social media activity for a trusted secondary source.  Step 504 is performed by the topic detection module 304.  In some embodiments, the range of social media activity can be based on a time window, a number of media messages being or have been communicated, a volume of media messages per a user, and the like.” Here, the media message content is discovered based on various characteristics.); 
wherein the secondary message content item comprises content that is stored externally to the first message and linked to via a Uniform Resource Locator (URL) link path address embedded in the first message (Zhang [0038]: In another non-limiting example, a user may receive a Twitter.RTM.  message comprising a video (or URL to the video), or an email comprising a recently posted article on Yahoo!.RTM.  News in her Yahoo!.RTM.  Mail inbox indicating the same.  As stated above, such message can include any combination of images, text, audio, video, or the like.); 
Zhang does not clearly teach, store the first secondary message content item in a database; However, Liao [0005] teaches, “The set of sentiment features may be stored in a dynamic dictionary in a computer memory.  Embodiments of the method also include accessing a second set of messages from the message source, and analyzing the second set of messages, based on the set of sentiment features, to form a prediction associated with a second event.  The prediction may also be stored in the memory.” 
store one or more key content items associated with the first secondary message content item in the database (Liao [0023]: “Having identified the event, the sentiment analyzer 108 accesses a set of messages (e.g., from the memory 118 or the message retriever 122) and associates the set of messages with the event.  In embodiments, the sentiment analyzer 108 accesses and associates messages with the event according to a search query performed on messages that originated during a particular time period such as a period of time (e.g., one day) before the occurrence of the event, after the occurrence of the event, and/or during the occurrence of the event.  In embodiments, the event information retriever 120 and/or the message retriever 122 may include, or interact with, a search function such as, for example, an application programming interface (API), a search engine, and/or the like.”), 
wherein key content items are determined to be relevant to the content of the first secondary message content item Liao [0049] teaches, “Embodiments of the method 300 further include accessing a second set of messages (block 314) and, using the set of sentiment features, forming a prediction associated with a second event (block 316).”, and 
comprise one or more of the following: a name, a place, a proper noun, a date, a time, a URL link, or media content (Liao [0034]: According to embodiments, the message retriever 122 obtains, copies, or otherwise accesses messages and collects attributes associated with each message such as, for example, an identification of the messaging platform from which the message was accessed, the date and time that the message was created, and content (e.g., text, hyperlinks, uniform resource locators (URLs), charts, graphs, images, and/or the like) included in the message.); 
index the one or more key content items; and associate the one or more indexed key content items and the first secondary message content item with the first message in the database (Liao [0021]: “The event information retriever 120 may store the content, portions of the content, and/or information extracted from the content in the memory 118 and may, for example, index the content using a database 124.  Similarly, the message retriever 122 may store the messages, portions of the messages, and/or information extracted from the messages in the memory 118 and may, for example, index the messages using the database 124.” Here, the indexed content include messages.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Zhang et al. to the Liao et al.’s system by adding the feature of message indexing. Ordinary skilled artisan would have been motivated to do so to provide Zhang’s system with enhanced relevant content. (See Liao [0005], [0021-23], [0034], [0049]). In addition, the references (Zhang and Liao) teach features that are analogous art and they are directed to the same field of endeavor, such as social media data analysis. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the non-transitory computer readable medium of claim 1, wherein the computer executable instructions further cause the one or more processing units to:
store a first contemporaneous data item associated with the first secondary message content item in the database; and associate the first contemporaneous data item with the one or more indexed key content items and the first secondary message content item in the database (Liao [0035]: In embodiments, all of the available messages from a message source 106 for a particular time period may be accessed, while in other embodiments, the extraction module 202 may access certain messages, such as those more likely to be relevant to the event.  For example, the extraction module 202 may identify messages by identifying certain types of content in the messages such as, for example, content that appears to be associated with events, items or entities related to events, event-related activities, character strings that are commonly associated with one or more event-related activities, and/or the like.).
Regarding claim 3, the non-transitory computer readable medium of claim 2, wherein the computer executable instructions further cause the one or more processing units to: index the first contemporaneous data item (Liao [0036]: The extraction module 202 is configured to associate the set of messages with the event and identify a set 212 of sentiment features by analyzing the messages based on the event.  The set 212 of sentiment features may include text features representing user sentiments associated with the event and may be stored in the dynamic dictionary 206 in the memory 118 (and may be indexed, e.g., in the database 124 shown in FIG. 1).).
Regarding claim 4, the non-transitory computer readable medium of claim 1, wherein the computer executable instructions further cause the one or more processing units to:
receive, from a first client application, a first query for content associated with the first secondary message content item; and generate a result set comprising at least one of the following: the first message; the first secondary message content item; and the one or more key content items associated with the first secondary message content item (Zhang [0071]: Applications 242 may further include search client 245 that is configured to send, to receive, and/or to otherwise process a search query and/or search result using any known or to be known communication protocols.  Although a single search client 245 is illustrated it should be clear that multiple search clients may be employed.  For example, one search client may be configured to enter a search query messages, where another search client manages search results, and yet another search client is configured to manage serving advertisements, IMs, emails, and other types of known messages, or the like.).
Regarding claim 5, the non-transitory computer readable medium of claim 4, wherein the result set is sorted based, at least in part, on a preference of a user of the first client application (Zhang [0056]: For web portals like Yahoo!.RTM., advertisements may be displayed on web pages or in apps resulting from a user-defined search based at least in part upon one or more search terms.  Advertising may be beneficial to users, advertisers or web portals if displayed advertisements are relevant to interests of one or more users.  Thus, a variety of techniques have been developed to infer user interest, user intent or to subsequently target relevant advertising to users.).
Regarding claim 6, the non-transitory computer readable medium of claim 2, wherein the computer executable instructions further cause the one or more processing units to:
receive, from a first client application, a first query for content associated with the first secondary message content item (Zhang [0054]: Content server 106 can further provide a variety of services that include, but are not limited to, search services, email services, photo services, web services, social networking services, news services, third-party services, audio services, video services, instant messaging (IM) services, SMS services, MMS services, FTP services, voice over IP (VOIP) services, or the like.  Such services, for example a search engine and/or search platform, can be provided via the search server 120, whereby a user is able to utilize such service upon the user being authenticated, verified or identified by the service.  Examples of content may include images, text, audio, video, or the like, which may be processed in the form of physical signals, such as electrical signals, for example, or may be stored in memory, as physical states, for example.); and 
generate a result set comprising at least one of the following: the first message; the first secondary message content item; the one or more key content items associated with the first secondary message content item (Zhang [0100]: Thus, stage 1 of Step 504 involves identifying a number of messages from a trusted secondary source and extracting the content from such messages. The extraction is based on NLP processing resulting in the messages being "cleaned."); and 
the first contemporaneous data item associated with the first secondary message content item (Zhang [0102]: In some embodiments, determination of the contiguous sequence of items involves converting (or encoding or translating) the text (or content) to tokens, for efficient NLP processing of the media message.  The key for converting (and re-converting as discussed below) words to tokens is stored in database 320.  Therefore, each topic item can be associated with a token that identifies the word/content associated with the topic, the timing of the topic and the source of the topic generation.).
Regarding claim 7, the non-transitory computer readable medium of claim 1, wherein the first secondary message content item comprises at least one of the following: an attachment to the first message; a document associated with the first message; and a weblink object based on the URL link embedded in the first message (Liao [0034]: According to embodiments, the message retriever 122 obtains, copies, or otherwise accesses messages and collects attributes associated with each message such as, for example, an identification of the messaging platform from which the message was accessed, the date and time that the message was created, and content (e.g., text, hyperlinks, uniform resource locators (URLs), charts, graphs, images, and/or the like) included in the message.).
Regarding claim 8, the non-transitory computer readable medium of claim 1, wherein the instructions to store one or more key content items associated with the first secondary message content item in the database further comprise instructions to crawl a webpage associated with the first secondary message content item (Zhang [0034]: For purposes of this disclosure, social data, as understood by those of skill in the art, refers to retrieved, accessed, received and/or communicated information from and/or between users on a network.  As discussed in more detail below, such information can be derived, determined and/or identified from messages being transmitted and/or posted over the Internet via any type of known or to be known social media or communication platform, such as, but not limited to, Yahoo!.RTM.  Messenger, Flickr.RTM., Tumblr.RTM., Facebook.RTM., Twitter.RTM., Instagram.RTM., Wikipedia.RTM., or any other type of blog, microblog, news posting, or website or webpage, and the like.  For example, such information can be comprised within a user communication, such as a Twitter.RTM.  message, which can potentially be read by the entire world or anyone on the world-wide Twitter.RTM. community.  In another example, such information can be comprised within interactions between specific users, such as IM messages, Facebook.RTM.  messages, and the like.).
Regarding claim 9, the non-transitory computer readable medium of claim 8, wherein the instructions to store one or more key content items associated with the first secondary message content item in the database further comprise instructions to store one or more media items from the webpage associated with the first secondary message content item (Zhang [0088]: The information associated with a framing set can be stored in database 320 (Step 410), and such storage can be in association with a specific news source, content platform or provider, and the like, or some combination thereof.  As such, the framing set determined in Step 408 provides information relaying associations between people, topics, content and content type/category, all derived from the news sources' media messages.).
Regarding claim 10, the non-transitory computer readable medium of claim 1, wherein:
the one or more key content items associated with the first secondary message content item comprise at least one of the following: a contemporaneous capture of the URL link path address’ target webpage or web-accessible file; or a clipping of text or media from the URL link path address’ target webpage or web-accessible file (Zhang [0038]: In another non-limiting example, a user may receive a Twitter.RTM.  message comprising a video (or URL to the video), or an email comprising a recently posted article on Yahoo!.RTM.  News in her Yahoo!.RTM.  Mail inbox indicating the same.  As stated above, such message can include any combination of images, text, audio, video, or the like.  As such, for purposes of this disclosure, a breaking news story will be referred to as "breaking news content," as any type of content can be related to a trending story/topic.).
Regarding claim 11, Zhang teaches a computer-implemented method, comprising:
receiving a first message in a first communications format (Zhang [0004]: … the secondary trust determination comprising parsing messages sent by the secondary news sources and identifying content in the messages that matches the framing set information at or above a threshold; analyzing, via the computing device over a network, a plurality of new messages communicated by the trusted secondary news sources, the analysis comprising detecting a topic commonly mentioned in at least a predetermined number of the new messages; identifying, via the computing device over the network, a social media message respectively communicated by a plurality of users; filtering, via the computing device, the social media messages to identify a message subset that is associated with the detected topic and communicated during a predetermined time window, the message subset comprising content associated with a common event;…); 
parsing the first message based, at least in part, on the first communications format, to extract one or more characteristics; applying a first set of rules to the one or more characteristics (Zhang [0087]: In Step 406, each identified media message is parsed to identify characteristics of each message.  That is, each message is analyzed in order to identify, among other characteristics, the author, source of message (e.g., from Twitter.RTM., Facebook.RTM., Instagram.TM., Tumblr.RTM.  or Yahoo! Mail.RTM., and the like), content (e.g., text, images, video, audio), hashtags, URLs, share count (e.g., tweet and/or retweet count), follower count, user feedback, and/or the like.  Such characteristics are used as features to model a framing set, as in Step 408.  That is, the machine learning source selection module 302 can be continuously (or periodically) trained to recognize characteristics of messages based on the identified characteristics identified in Step 406.  Such training can occur upon a characteristic occurring in a message from a specific news source, and/or from a plurality of news sources at or above a threshold.  Such training is not only based on the identified characteristics, but also on the framing set from Step 408 which is stored in Step 410.); 
discovering a first secondary message content item based, at least in part, on the application of the first set of rules to the one or more characteristics (Zhang [0096-97]: “In Step 504, topic detection is performed on messages from the second sources that are determined to be trustworthy.  According to some embodiments, a two-stage emerging topic detection algorithm is applied to a predetermined range of social media activity for a trusted secondary source.  Step 504 is performed by the topic detection module 304.  In some embodiments, the range of social media activity can be based on a time window, a number of media messages being or have been communicated, a volume of media messages per a user, and the like.” Here, the media message content is discovered based on various characteristics.); 
wherein the secondary message content item comprises content that is stored externally to the first message and linked to via a URL link path address embedded in the first message (Zhang [0038]: In another non-limiting example, a user may receive a Twitter.RTM.  message comprising a video (or URL to the video), or an email comprising a recently posted article on Yahoo!.RTM.  News in her Yahoo!.RTM.  Mail inbox indicating the same.  As stated above, such message can include any combination of images, text, audio, video, or the like.); 
Zhang does not clearly teach, storing the first secondary message content item in a database; However, Liao [0005] teaches, “The set of sentiment features may be stored in a dynamic dictionary in a computer memory.  Embodiments of the method also include accessing a second set of messages from the message source, and analyzing the second set of messages, based on the set of sentiment features, to form a prediction associated with a second event.  The prediction may also be stored in the memory.” 
storing one or more key content items associated with the first secondary message content item in the database (Liao [0023]: “Having identified the event, the sentiment analyzer 108 accesses a set of messages (e.g., from the memory 118 or the message retriever 122) and associates the set of messages with the event.  In embodiments, the sentiment analyzer 108 accesses and associates messages with the event according to a search query performed on messages that originated during a particular time period such as a period of time (e.g., one day) before the occurrence of the event, after the occurrence of the event, and/or during the occurrence of the event.  In embodiments, the event information retriever 120 and/or the message retriever 122 may include, or interact with, a search function such as, for example, an application programming interface (API), a search engine, and/or the like.”), 
wherein key content items are determined to be relevant to the content of the first secondary message content item, and comprise one or more of the following: a name, a place, a proper noun, a date, a time, a URL link, or media content (Liao [0034]: According to embodiments, the message retriever 122 obtains, copies, or otherwise accesses messages and collects attributes associated with each message such as, for example, an identification of the messaging platform from which the message was accessed, the date and time that the message was created, and content (e.g., text, hyperlinks, uniform resource locators (URLs), charts, graphs, images, and/or the like) included in the message.); 
indexing the one or more key content items; and associating the one or more indexed key content items and the first secondary message content item with the first message in the database (Liao [0021]: “The event information retriever 120 may store the content, portions of the content, and/or information extracted from the content in the memory 118 and may, for example, index the content using a database 124.  Similarly, the message retriever 122 may store the messages, portions of the messages, and/or information extracted from the messages in the memory 118 and may, for example, index the messages using the database 124.” Here, the indexed content include messages.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Zhang et al. to the Liao et al.’s system by adding the feature of message indexing. Ordinary skilled artisan would have been motivated to do so to provide Zhang’s system with enhanced relevant content. (See Liao [0005], [0021-23], [0034], [0049]). In addition, the references (Zhang and Liao) teach features that are analogous art and they are directed to the same field of endeavor, such as social media data analysis. This close relation suggests a high expectation of success when combined.
Regarding claim 12, the computer-implemented method of claim 11, further comprising:
storing a first contemporaneous data item associated with the first secondary message content item in the database; and associating the first contemporaneous data item with the one or more indexed key content items and the first secondary message content item in the database (Liao [0035]: In embodiments, all of the available messages from a message source 106 for a particular time period may be accessed, while in other embodiments, the extraction module 202 may access certain messages, such as those more likely to be relevant to the event.  For example, the extraction module 202 may identify messages by identifying certain types of content in the messages such as, for example, content that appears to be associated with events, items or entities related to events, event-related activities, character strings that are commonly associated with one or more event-related activities, and/or the like.).
Regarding claim 13, the computer-implemented method of claim 12, further comprising: indexing the first contemporaneous data item (Liao [0036]: The extraction module 202 is configured to associate the set of messages with the event and identify a set 212 of sentiment features by analyzing the messages based on the event.  The set 212 of sentiment features may include text features representing user sentiments associated with the event and may be stored in the dynamic dictionary 206 in the memory 118 (and may be indexed, e.g., in the database 124 shown in FIG. 1).).
Regarding claim 14, the computer-implemented method of claim 11, further comprising:
receiving, from a first client application, a first query for content associated with the first secondary message content item; and generating a result set comprising at least one of the following: the first message; the first secondary message content item; and the one or more key content items associated with the first secondary message content item (Zhang [0071]: Applications 242 may further include search client 245 that is configured to send, to receive, and/or to otherwise process a search query and/or search result using any known or to be known communication protocols.  Although a single search client 245 is illustrated it should be clear that multiple search clients may be employed.  For example, one search client may be configured to enter a search query messages, where another search client manages search results, and yet another search client is configured to manage serving advertisements, IMs, emails, and other types of known messages, or the like.).
Regarding claim 15, the computer-implemented method of claim 14, wherein the result set is sorted based, at least in part, on a preference of a user of the first client application (Zhang [0056]: For web portals like Yahoo!.RTM., advertisements may be displayed on web pages or in apps resulting from a user-defined search based at least in part upon one or more search terms.  Advertising may be beneficial to users, advertisers or web portals if displayed advertisements are relevant to interests of one or more users.  Thus, a variety of techniques have been developed to infer user interest, user intent or to subsequently target relevant advertising to users.).
Regarding claim 16, the computer-implemented method of claim 12, further comprising:
receiving, from a first client application, a first query for content associated with the first secondary message content item (Zhang [0054]: Content server 106 can further provide a variety of services that include, but are not limited to, search services, email services, photo services, web services, social networking services, news services, third-party services, audio services, video services, instant messaging (IM) services, SMS services, MMS services, FTP services, voice over IP (VOIP) services, or the like.  Such services, for example a search engine and/or search platform, can be provided via the search server 120, whereby a user is able to utilize such service upon the user being authenticated, verified or identified by the service.  Examples of content may include images, text, audio, video, or the like, which may be processed in the form of physical signals, such as electrical signals, for example, or may be stored in memory, as physical states, for example.); and 
generating a result set comprising at least one of the following: the first message; the first secondary message content item; the one or more key content items associated with the first secondary message content item (Zhang [0100]: Thus, stage 1 of Step 504 involves identifying a number of messages from a trusted secondary source and extracting the content from such messages. The extraction is based on NLP processing resulting in the messages being "cleaned."); and 
the first contemporaneous data item associated with the first secondary message content item (Zhang [0102]: In some embodiments, determination of the contiguous sequence of items involves converting (or encoding or translating) the text (or content) to tokens, for efficient NLP processing of the media message.  The key for converting (and re-converting as discussed below) words to tokens is stored in database 320.  Therefore, each topic item can be associated with a token that identifies the word/content associated with the topic, the timing of the topic and the source of the topic generation.).
Regarding claim 17, the computer-implemented method of claim 11, wherein the first secondary message content item comprises at least one of the following: an attachment to the first message; a document associated with the first message; and a weblink object based on the URL link embedded in the first message (Liao [0034]: According to embodiments, the message retriever 122 obtains, copies, or otherwise accesses messages and collects attributes associated with each message such as, for example, an identification of the messaging platform from which the message was accessed, the date and time that the message was created, and content (e.g., text, hyperlinks, uniform resource locators (URLs), charts, graphs, images, and/or the like) included in the message.).
Regarding claim 18, the computer-implemented method of claim 11, wherein the act of storing one or more key content items associated with the first secondary message content item in the database further comprises crawling a webpage associated with the first secondary message content item (Zhang [0034]: For purposes of this disclosure, social data, as understood by those of skill in the art, refers to retrieved, accessed, received and/or communicated information from and/or between users on a network.  As discussed in more detail below, such information can be derived, determined and/or identified from messages being transmitted and/or posted over the Internet via any type of known or to be known social media or communication platform, such as, but not limited to, Yahoo!.RTM.  Messenger, Flickr.RTM., Tumblr.RTM., Facebook.RTM., Twitter.RTM., Instagram.RTM., Wikipedia.RTM., or any other type of blog, microblog, news posting, or website or webpage, and the like.  For example, such information can be comprised within a user communication, such as a Twitter.RTM.  message, which can potentially be read by the entire world or anyone on the world-wide Twitter.RTM. community.  In another example, such information can be comprised within interactions between specific users, such as IM messages, Facebook.RTM.  messages, and the like.).
Regarding claim 19, the computer-implemented method of claim 18, wherein the act of storing one or more key content items associated with the first secondary message content item in the database further comprises storing one or more media items from the webpage associated with the first secondary message content item (Zhang [0088]: The information associated with a framing set can be stored in database 320 (Step 410), and such storage can be in association with a specific news source, content platform or provider, and the like, or some combination thereof.  As such, the framing set determined in Step 408 provides information relaying associations between people, topics, content and content type/category, all derived from the news sources' media messages.).
Regarding claim 20, the computer-implemented method of claim 11, wherein:
the one or more key content items associated with the first secondary message content item comprise at least one of the following: a contemporaneous capture of the URL link path address’ target webpage or web-accessible file; or a clipping of text or media from the URL link path address’ target webpage or web-accessible file (Zhang [0038]: In another non-limiting example, a user may receive a Twitter.RTM.  message comprising a video (or URL to the video), or an email comprising a recently posted article on Yahoo!.RTM.  News in her Yahoo!.RTM.  Mail inbox indicating the same.  As stated above, such message can include any combination of images, text, audio, video, or the like.  As such, for purposes of this disclosure, a breaking news story will be referred to as "breaking news content," as any type of content can be related to a trending story/topic.).
Regarding claim 21, Zhang teaches a system, comprising: 
a memory; and one or more processing units, communicatively coupled to the memory, wherein the memory stores instructions to configure the one or more processing units to (Zhang [0021]: Servers may vary widely in configuration or capabilities, but generally a server may include one or more central processing units and memory.): 
receive a first message in a first communications format (Zhang [0004]: … the secondary trust determination comprising parsing messages sent by the secondary news sources and identifying content in the messages that matches the framing set information at or above a threshold; analyzing, via the computing device over a network, a plurality of new messages communicated by the trusted secondary news sources, the analysis comprising detecting a topic commonly mentioned in at least a predetermined number of the new messages; identifying, via the computing device over the network, a social media message respectively communicated by a plurality of users; filtering, via the computing device, the social media messages to identify a message subset that is associated with the detected topic and communicated during a predetermined time window, the message subset comprising content associated with a common event;…); 
parse the first message based, at least in part, on the first communications format, to extract one or more characteristics; apply a first set of rules to the one or more characteristics (Zhang [0087]: In Step 406, each identified media message is parsed to identify characteristics of each message.  That is, each message is analyzed in order to identify, among other characteristics, the author, source of message (e.g., from Twitter.RTM., Facebook.RTM., Instagram.TM., Tumblr.RTM.  or Yahoo! Mail.RTM., and the like), content (e.g., text, images, video, audio), hashtags, URLs, share count (e.g., tweet and/or retweet count), follower count, user feedback, and/or the like.  Such characteristics are used as features to model a framing set, as in Step 408.  That is, the machine learning source selection module 302 can be continuously (or periodically) trained to recognize characteristics of messages based on the identified characteristics identified in Step 406.  Such training can occur upon a characteristic occurring in a message from a specific news source, and/or from a plurality of news sources at or above a threshold.  Such training is not only based on the identified characteristics, but also on the framing set from Step 408 which is stored in Step 410.); 
discover a first secondary message content item based, at least in part, on the application of the first set of rules to the one or more characteristics (Zhang [0096-97]: “In Step 504, topic detection is performed on messages from the second sources that are determined to be trustworthy.  According to some embodiments, a two-stage emerging topic detection algorithm is applied to a predetermined range of social media activity for a trusted secondary source.  Step 504 is performed by the topic detection module 304.  In some embodiments, the range of social media activity can be based on a time window, a number of media messages being or have been communicated, a volume of media messages per a user, and the like.” Here, the media message content is discovered based on various characteristics.); 
wherein the secondary message content item comprises content that is stored externally to the first message and linked to via a URL link path address embedded in the first message (Zhang [0038]: In another non-limiting example, a user may receive a Twitter.RTM.  message comprising a video (or URL to the video), or an email comprising a recently posted article on Yahoo!.RTM.  News in her Yahoo!.RTM.  Mail inbox indicating the same.  As stated above, such message can include any combination of images, text, audio, video, or the like.); 
Zhang does not clearly teach, store the first secondary message content item in a database; However, Liao [0005] teaches, “The set of sentiment features may be stored in a dynamic dictionary in a computer memory.  Embodiments of the method also include accessing a second set of messages from the message source, and analyzing the second set of messages, based on the set of sentiment features, to form a prediction associated with a second event.  The prediction may also be stored in the memory.” 
store one or more key content items associated with the first secondary message content item in the database (Liao [0023]: “Having identified the event, the sentiment analyzer 108 accesses a set of messages (e.g., from the memory 118 or the message retriever 122) and associates the set of messages with the event.  In embodiments, the sentiment analyzer 108 accesses and associates messages with the event according to a search query performed on messages that originated during a particular time period such as a period of time (e.g., one day) before the occurrence of the event, after the occurrence of the event, and/or during the occurrence of the event.  In embodiments, the event information retriever 120 and/or the message retriever 122 may include, or interact with, a search function such as, for example, an application programming interface (API), a search engine, and/or the like.”), 
wherein key content items are determined to be relevant to the content of the first secondary message content item, and comprise one or more of the following: a name, a place, a proper noun, a date, a time, a URL link, or media content (Liao [0034]: According to embodiments, the message retriever 122 obtains, copies, or otherwise accesses messages and collects attributes associated with each message such as, for example, an identification of the messaging platform from which the message was accessed, the date and time that the message was created, and content (e.g., text, hyperlinks, uniform resource locators (URLs), charts, graphs, images, and/or the like) included in the message.); 
index the one or more key content items; and associate the one or more indexed key content items and the first secondary message content item with the first message in the database (Liao [0021]: “The event information retriever 120 may store the content, portions of the content, and/or information extracted from the content in the memory 118 and may, for example, index the content using a database 124.  Similarly, the message retriever 122 may store the messages, portions of the messages, and/or information extracted from the messages in the memory 118 and may, for example, index the messages using the database 124.” Here, the indexed content include messages.). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Zhang et al. to the Liao et al.’s system by adding the feature of message indexing. Ordinary skilled artisan would have been motivated to do so to provide Zhang’s system with enhanced relevant content. (See Liao [0005], [0021-23], [0034], [0049]). In addition, the references (Zhang and Liao) teach features that are analogous art and they are directed to the same field of endeavor, such as social media data analysis. This close relation suggests a high expectation of success when combined.
Regarding claim 22, the system of claim 21, wherein the instructions are further configured to cause the one or more processing units to:
store a first contemporaneous data item associated with the first secondary message content item in the database; index the first contemporaneous data item; and associate the indexed first contemporaneous data item with the one or more indexed key content items and the first secondary message content item in the database (Liao [0035]: In embodiments, all of the available messages from a message source 106 for a particular time period may be accessed, while in other embodiments, the extraction module 202 may access certain messages, such as those more likely to be relevant to the event.  For example, the extraction module 202 may identify messages by identifying certain types of content in the messages such as, for example, content that appears to be associated with events, items or entities related to events, event-related activities, character strings that are commonly associated with one or more event-related activities, and/or the like.).
Regarding claim 23, the system of claim 21, wherein the instructions are further configured to cause the one or more processing units to:
receive, from a first client application, a first query for content associated with the first secondary message content item; and generate a result set comprising at least one of the following: the first message; the first secondary message content item; and the one or more key content items associated with the first secondary message content item (Zhang [0071]: Applications 242 may further include search client 245 that is configured to send, to receive, and/or to otherwise process a search query and/or search result using any known or to be known communication protocols.  Although a single search client 245 is illustrated it should be clear that multiple search clients may be employed.  For example, one search client may be configured to enter a search query messages, where another search client manages search results, and yet another search client is configured to manage serving advertisements, IMs, emails, and other types of known messages, or the like.).
Regarding claim 24, the system of claim 21, wherein the first secondary message content item comprises at least one of the following: an attachment to the first message; a document associated with the first message; and a weblink object based on the URL link embedded in the first message (Liao [0034]: According to embodiments, the message retriever 122 obtains, copies, or otherwise accesses messages and collects attributes associated with each message such as, for example, an identification of the messaging platform from which the message was accessed, the date and time that the message was created, and content (e.g., text, hyperlinks, uniform resource locators (URLs), charts, graphs, images, and/or the like) included in the message.).
Regarding claim 25, the system of claim 21, wherein the instructions to store one or more key content items associated with the first secondary message content item in the database further comprise instructions to crawl a webpage associated with the first secondary message content item (Zhang [0034]: For purposes of this disclosure, social data, as understood by those of skill in the art, refers to retrieved, accessed, received and/or communicated information from and/or between users on a network.  As discussed in more detail below, such information can be derived, determined and/or identified from messages being transmitted and/or posted over the Internet via any type of known or to be known social media or communication platform, such as, but not limited to, Yahoo!.RTM.  Messenger, Flickr.RTM., Tumblr.RTM., Facebook.RTM., Twitter.RTM., Instagram.RTM., Wikipedia.RTM., or any other type of blog, microblog, news posting, or website or webpage, and the like.  For example, such information can be comprised within a user communication, such as a Twitter.RTM.  message, which can potentially be read by the entire world or anyone on the world-wide Twitter.RTM. community.  In another example, such information can be comprised within interactions between specific users, such as IM messages, Facebook.RTM.  messages, and the like.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wu, US 2016/0357770, System and Method for automatic storyline construction based on determined breaking news
Prahlad, US 2013/0024424, Data Object Store and Server for a Cloud Storage Environment, Including data deduplication and Data Management across multiple cloud storage sites
Peltonen, US 2002/0083054, Scoping Queries in a Search Engine
Siddiqi, US 9,325,842, Systems and Methods for Associating a String with a content item
Eichstaedt, US 7,765,228, Method and System for Data Collection for Alert Delivery

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154